DETAILED ACTION
Response to Arguments
Applicant’s amendments filed on 2/22/2022, with respect to independent claims by adding the phrase “wherein the preset correlation between the wireless signal index and the distance between the target to be located and the receiver comprises a minimum distance between the target to be located and the receiver, a received signal strength indication (RSSI) upper limit value corresponding to the minimum distance, a maximum distance between the target to be located and the receiver as well as an RSSI lower limit value corresponding to the maximum distance” to independent claim 1 and adding similar amendments to independent claim 11 overcome the rejections set forth in the Office Action dated 2/3/2022. Accordingly, the aforementioned rejection has been withdrawn.  	

Allowable Subject Matter
Claims 1-19 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Markhovsky (US 20190053013) discloses the features of reading a piece of received data from the received data generated by one or more receivers that receive the wireless signals  (Abstract, “UE location determined by collecting and preprocessing signal data at a detector and sending extracted data to a remote locate server. The detector buffers samples from signals provided by receive channels, detects known reference signals from receive channels based on reference signal parameters”. Par. 12, “the uplink OTDOA method is inherently network-centric as the relevant UE transmissions can be received and collected by the network elements of the cell”. Note that the remote locate server receives the received data. One skilled in the art would recognize that it would analyze or processes or at least read the piece(s) of received data that it receives from the detectors. Further note that the detectors 
every time in a predetermined historical duration before a time when the current receiver receives the wireless signal for the current time (Par. 16).



Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents

	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	
/FRED A CASCA/               Primary Examiner, Art Unit 2644